DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on June 30, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2022 was filed after the mailing date of the Examiner’s Answer to Appeal Brief dated May 02, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
The inventions are independent or distinct, each from the other because:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, 27, 36-37, 39-41, drawn to a control plane node generating or receiving a message, classified in H04W 68/02.
II. Claim 43, drawn to a method of a control plane generating a UE context request message for causing an access node to establish a UE context associated with the UE or at least partly modify an established UE context associated with the UE, classified in H04W 68/00.
III Claim 44, drawn to another method of generating or receiving a message comprising paging assistance information, classified in H04W 68/00.
Inventions I and III are directed to related a paging message. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed 44.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Claim 44 requires the step of having the paging assistance information does not trigger the AN node to page the UE.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 12, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Examiner is unable to identify the support for newly added features, specifically the limitation of “the UE context request message is configure to cause the AN node to add the paging priority information to an established UE context associated with the UE.”
In response to this Office Action, the Examiner respectfully requests the Applicant to clearly point out and explain the support of this amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21, 27, 36-37, 39, 41, and 43-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-5, 9-11, 13-14, 17-19, 21, 27, 36-37, 39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (hereinafter “Ryu”, US 2021/0168695) in view of Rico Alvarino et al. (hereinafter “Rico Alvarino”, US 2018/0213556).
Regarding claims 1, and 18, Ryu discloses a method, and a CP node, for handling paging comprising: 
the CP node, transmitting, the message comprising the paging assistance information toward an access node (AN) (i.e., AMF sends a paging message to RAN in step 4 as shown in Fig. 12), wherein 
the paging assistance information comprises at least one of service priority information and/or paging priority information (i.e., paging priority indication as described in paragraph 0267). 
Ryu, however, does not expressly disclose: 
a control plane (CP) node generating or receiving a message comprising a paging assistance information; and
the message comprising the paging assistance information is:
a Protocol Data Unit (PDU) session modification message, 
a PDU session establishment message, 
a downlink Non-Access-Stratum (NAS) transport message, 
a user equipment (UE) context establishment message, 
a UE context modification message, or 
a handover preparation message.
In a similar endeavor, Rico Alvarino discloses a small packet optimization for Internet-of-Things applications.  Rico Alvarino also discloses:
a control plane (CP) node generating or receiving a message comprising a paging assistance information (i.e., MME encapsulate the data in a NAS PDU and prepare a paging message with the NAS PDU and send the paging message to the eNB as described in paragraph 0098); and
the message comprising the paging assistance information is:
a Protocol Data Unit (PDU) session modification message, 
a PDU session establishment message, 
a downlink Non-Access-Stratum (NAS) transport message, 
a user equipment (UE) context establishment message, 
a UE context modification message, or 
a handover preparation message (i.e., MME encapsulate the data in a NAS PDU and prepare a paging message with the NAS PDU and send the paging message to the eNB as described in paragraph 0098).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide for mobility procedures, security activation, transfer of context and measurement and configuration reporting for mobility support.  
In addition, Rico Alvarino also discloses a memory and processing circuitry coupled to the memory (paragraphs 0130-0131).  

Regarding claim 2, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the paging assistance information comprises the paging priority information, wherein the paging priority information indicates an importance of downlink signaling for a UE (i.e., paging priority as described in paragraphs 0267). 

Regarding claims 4, and 21, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the UE is in Radio Resource Control inactive state, or6App. No. 16/753,717 Attorney Docket: 3602-1544US2the UE is in Connection Management Connected state with RRC inactive state (paragraphs 0112-0114).

Regarding claim 5, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the UE is in Connection Management Connected state with RRC inactive state (paragraph 0300). 

Regarding claim 9, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the CP node is an Access and Mobility Management Function (i.e., AMF as shown in Fig. 8 (a) and as described in paragraph 0148). 

Regarding claims 10, and 27, Ryu discloses a method performed by an Access Network (AN) node, and an AN node for handling paging, the method comprising: 
receiving a message transmitted by a Control plane (CP) node (i.e., AMF sends a paging message to RAN in step 4 as shown in Fig. 12), wherein the message comprises paging assistance information (i.e., paragraph 0267); 
determining a paging strategy based on the received paging assistance information (i.e., RAN receives the paging message sent from the AMF including different parameters in step 4 as described in paragraph 0267, and as shown in Fig. 12);
paging the User Equipment (UE) using the determined paging strategy (i.e., RAN pages the UE using the received parameters from AMF in step 5 as shown in Fig. 12); and
wherein the paging assistance information comprises at least one of service priority information and/or paging priority information (paragraph 0267). 
Ryu, however, does not expressly disclose the remaining features of this claim. 
In a similar endeavor, Rico Alvarino discloses a small packet optimization for Internet-of-Things applications.  Rico Alvarino also discloses:
the message comprising the paging assistance information is:
a Protocol Data Unit (PDU) session modification message, 
a PDU session establishment message, 
a downlink Non-Access-Stratum (NAS) transport message, 
a user equipment (UE) context establishment message, 
a UE context modification message, or 
a handover preparation message (i.e., MME encapsulate the data in a NAS PDU and prepare a paging message with the NAS PDU and send the paging message to the eNB as described in paragraph 0098).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide for mobility procedures, security activation, transfer of context and measurement and configuration reporting for mobility support.  
In addition, Rico Alvarino also discloses a memory and processing circuitry coupled to the memory (paragraphs 0130-0131).  

Regarding claim 11, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the paging strategy is determined further based on local information comprised in the AN node (i.e., the paging message in step 4 is sent to UE in step 5 is based on whether the RAN receives the paging messages, or conditions as described in paragraphs 0268-0269). 

Regarding claim 13, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the UE is in Radio Resource Control inactive state (paragraphs 0112-0114). 
Regarding claim 14, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the UE is in Connection Management Connected state with RRC inactive state (paragraph 0300). 

Regarding claim 17, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the paging assistance information is transmitted to the AN node at UE level or at PDU session level (paragraph 0267). 

Regarding claim 19, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the paging assistance information comprises a paging priority value (i.e., paging priority as described in paragraphs 0267).

Regarding claim 36, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses:
the AN node receiving the message transmitted by the CP node (AMF sends a paging message to RAN in step 4 as shown in Fig. 12); 
the AN determining a paging strategy based on the received paging assistance information included in the received message (i.e., RAN receives the paging message sent from the AMF including different parameters in step 4 as described in paragraph 0267, and as shown in Fig. 12); and 
the AN paging a User Equipment (UE) using the determined paging strategy (i.e., RAN pages the UE using the received parameters from AMF in step 5 as shown in Fig. 12). 

Regarding claim 37, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1 (i.e., processor 220, and memory 230 is used to process information as described in paragraph 0318). 

Regarding claim 39, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1 (i.e., processor 220, and memory 230 is used to process information as described in paragraph 0318). 

Regarding claim 41, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1 (i.e., processor 220, and memory 230 is used to process information as described in paragraph 0318). 


Claim 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Rico Alvarino, and further in view of Cheng et al. (hereinafter “Cheng”, US 2014/0036873).
Regarding claims 3, and 12, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Cheng discloses a communication system.  Cheng also discloses wherein the message comprising the paging priority information is:
a UE context modification message configured to cause the AN node to add the paging priority information to an established UE context associated with the UE (i.e., the Bearer Resource Modification message contains the paging message as described in paragraphs 0183-0185).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enhance the paging process .


Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Rico Alvarino, and further in view of Cha et al. (hereinafter “Cha”, US 2018/0317201).
Regarding claims 6, and 15, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above.  Ryu also discloses wherein the paging assistance information comprises the service priority information (i.e., paging priority indication as described in paragraph 0267), but do not expressly disclose the remaining features of these claims.
In a similar endeavor, Cha discloses a method and apparatus for transmitting and receiving paging message in mobile communication system.  Cha also discloses: 
the service priority information comprises a service priority value (see Table 1), and
the service priority value is an integer value that is greater than or equal to 1 and less than or equal to 256 (see Table 1). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to identify the importance level so that the network could take actions accordingly.


Claim 7-8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Rico Alvarino, and further in view of Dao et al. (hereinafter “Dao”, US 2018/0198867).
Regarding claims 7, 16 and 20, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Dao discloses a system and methods for session management.  Dao also discloses the message comprising the paging assistance information is: 
a PDU session modification message, or 
a PDU session establishment message (i.e., PDU session modification as described in paragraph 0280). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to have a control of the session. 

Regarding claim 8, Ryu, and Rico Alvarino disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Dao discloses a system and methods for session management.  Dao also discloses wherein the message comprising the paging assistance information further comprises a UE identifier and a protocol data unit (PDU) session identifier (i.e., UE permanent ID, and PDU session ID as described in paragraph 0280).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to have a control of the session. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644